Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the drawing Figures do not show reference numbers for different elements, such as a plasma holding region, a gas supply source, a periphery of the plasma holding region, a circular opening, a diameter of the circular opening. Note that the term “openings” (at least claim 1, line 4) is different from “a circular opening” (at least claim 1, line 10). Corrected drawing sheets in compliance with 37 CFR 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 

In absence of essential structural positive relationship of the periphery of the plasma holding region and the circular opening, it remains uncertain as to how the periphery of the plasma holding region and the circular opening are structurally related to associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the periphery of the plasma holding region and the circular opening, it remains uncertain as to whether the claimed periphery of the plasma holding region and the claimed circular opening are structurally part of the claimed device.

Prior art of the record does not disclose applicant’s claimed cathode structure including a combination of: a plasma holding region, a gas supply source, an orifice plate including a plurality of openings, as cited specifically in claim 1,
wherein the plurality of openings decouple gas conductance and electrical conductance across the orifice plate, and wherein diameters of the plurality of openings are within a range of 20% to 60%, inclusive, of a diameter of a circular opening with an area equal to a sum of the areas of the plurality of openings, as cited specifically in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879